ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_04_EN.txt. 146 NUCLEAR TESTS (DECL. NAGENDRA SINGH)

prima facie confers jurisdiction upon the Court and which incor-
porates no reservations obviously excluding its jurisdiction.”
(Separate opinion of Sir Hersch Lauterpacht in Interhandel case,
ILC.J. Reports 1957, p. 118.)

It needs to be mentioned, therefore, that even at this preliminary stage
of prima facie testing the Court has to examine the reservations and
declarations made to the treaty which is cited by a party to furnish the
base for the jurisdiction of the Court and to consider also the validity of
the treaty if the same is challenged in relation to the parties to the dispute.
As a result of this prima facie examination the Court could either find:

(a) that there is no possible base for the Court’s jurisdiction in which
event no matter what emphasis is placed on Article 41 of its Statute,
the Court cannot proceed to grant interim relief; or

(b) that a possible base exists, but needs further investigation to come
to any definite conclusion in which event the Court is inevitably left
no option but to proceed to the substance of the jurisdiction of the
case to complete its process of adjudication which, in turn, is time
consuming and therefore comes into conflict with the urgency of the
matter coupled with the prospect of irreparable damage to the rights
of the parties. It is this situation which furnishes the “raison d’être”
of interim relief.

If, therefore, the Court, in this case, has granted interim measures of
protection it is without prejudice to the substance whether jurisdictional
or otherwise which cannot be prejudged at this stage and will have to be
gone into further in the next phase.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

J have voted for the indication of interim measures and the Order of the
Court as to the further procedure in the case because the very thorough
discussions in which the Court has engaged over the past weeks and my
own researches have convinced me that the General Act of 1928 and the
French Government’s declaration to the compulsory jurisdiction of the
Court with reservations each provide, prima facie, a basis on which the
Court might have jurisdiction to entertain and decide the claims made by
New Zealand in its Application of 9 May 1973. Further, the exchange of
diplomatic notes between the Governments of New Zealand and France
in 1973 afford, in my opinion, at least prima facie evidence of the existence
of a dispute between those Governments as to matters of international
law affecting their respective rights.

Lastly, the material before the Court, particularly that appearing in the
UNSCEAR reports, provides reasonable grounds for concluding that
further deposit in the New Zealand territorial environment and that of

15
147 NUCLEAR TESTS (DECL. BARWICK)

the Cook Islands of radio-active particles of matter is likely to do harm
for which no adequate compensatory measures could be provided.

These conclusions are sufficient to warrant the indication of interim
measures.

I agree with the form of the provisional measures indicated, under-
standing that the action proscribed is action on the part of governments
and that the measures are indicated in respect only of the New Zealand
Government’s claim to the inviolability of its territory, and of that of the
Cook Islands.

Judges FORSTER, GROS, PETRÉN and IGNACIO-PINTO append dissenting
opinions to the Order of the Court.

(Initialled) F.A.
(Initialled) S.A.

16
